Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 11/11/2020, in which Claim(s) 1-20 are presented for examination.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
determining fingerprint input data of the fingerprint that comprises an orientation of the fingerprint and a length of the time fingerprint is on the user device system using at least in part the image data”.
The Examiner respectfully disagrees, as Han describe the determination of fingerprint orientation [¶42-43],  provide for orientation sensors that are used in addition to or instead of a fingerprint [¶119-121, 200-202, 235], thus allowing the device to determine the orientation and capturing of the fingerprint features over time on the finger print sensor [Han; ¶119]).
Applicant’s argues Han-Purves combination does not explicilty discloses “detecting, at a time of capture of the image data, an increased heart rate of a user associated with the user device system using one of the biometric capture device of the user device system or an additional biometric device wirelessly connected to the user device system and using the increased heart rate as a determining to show the balance”.
The Examiner agrees; however, Huang teaches using a biometric sensor to detect the heart rate of authorized user and if the heart rate is above the threshold level, indicates the authorized user is in distress, do not display the data as the undesired access of the data is potentially threated [Huang; ¶86-87]. The motivation to displace private information when authorized user is in abnormality condition as the user’s maybe be threaten.

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US Patent Publication No. 20180173930 Al; hereinafter Han) in view of Purves et al (US Patent 10223710; hereinafter Purves) further in view of Huang et al. (Pub. No.: US 2016/0283698 A1; hereinafter Huang).
Regarding claims 1, 13 and 18, Han teaches:
A user device system comprising:

receiving image data of a fingerprint captured by the biometric capture device (capturing fingerprints of different orientation [Han; fig. 4D and associated text]);
determining fingerprint input data of the fingerprint that comprises an orientation of the fingerprint and a length of the time fingerprint is on the user device system using at least in part the image data; (Han: Paragraphs 0042-0043 describe the determination of fingerprint orientation; Figure 4D, paragraphs 0119-0121, 0200-0202 and 0235provide for orientation sensors that are used in addition to or instead of a fingerprint, thus allowing the device to determine the orientation and capturing of the fingerprint features over time on the finger print sensor [Han; ¶119]);
determining an electronic transaction processed using an account associated with the user device system through an application of the user device system (Han: Figure 8B (entire figure) provides for an electronic transaction that is associated with an application on the user device system);
determining, based on the orientation of the fingerprint, whether to display a financial information for the account on a user interface associated with displaying the electronic transaction through the application (Han: Figures 8C (entire figure) and 11C (entire figure) 
determining an interface display configuration for the user interface displayed by the user device system based on the determining whether to display the financial information (Han: Figures 20A-20T and paragraphs 0535-0539 provide for outputting an interface display configuration that is based on fingerprint credentials; Figures 8C (entire figure) and 11C (entire figure) provides for determining based on the orientation of the fingerprint whether to display a financial information for the account on a user interface).
Since Han does not teach display a balance, Purves in a similar field of endeavor (Intelligent Device System & Method) teaches display a balance (Purves: Figure 4G and 4M provide for display a balance).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the User Interface Based on Fingerprint Orientation and Authentication of Han with the Intelligent Device System & Method of Purves, such that the device of Han modified by Purves displays a balance. One would have been motivated to make such a combination in order to improve security, user experience and maintain compliance with current industrial trends and practice (Purves: Column 2, lines 5-30 provide for interactive user interface and user satisfaction).
Han-Purves combination does not explicilty discloses detecting, at a time of capture of the image data, an increased heart rate of a user associated with the user device system using one of the biometric capture device of the user device system or an additional biometric device wirelessly connected to the user device system and using the increased heart rate as a determining to show the balance; however, in a related and analogous art, Huang teaches this feature.
In particular, Huang teaches using a biometric sensor to detect the heart rate of authorized user and if the heart rate is above the threshold level, indicates the authorized user is in distress, do not display the data as the undesired access of the data is potentially threated [Huang; ¶86-87]. It would have been obvious before the effective filing date of the claimed invention to modify Han-Purves combination in view of Huang with the motivation to displace private information when authorized user is in abnormality condition as the user’s maybe be threaten.

Regarding claim 4 the rejection of claim 1 is incorporate. Han further teaches:
The user device system of claim 1, wherein prior to determining the interface display configuration, the operations further comprise: determining that the orientation of the fingerprint is within a range of orientations (Han: Figure 4D, paragraphs 0043, 0119-0202and paragraph 0235 provide for the detection of rotation and change in orientation of a fingerprint by a fingerprint sensor; Paragraphs 0009-0010, 0080, 0129, 0236 and 0243-0245 describe fingerprint gestures by detecting changes in orientation or movement of fingerprint features instead of ‘or’ in addition to detecting movement of edges of the fingerprint; Paragraphs 0364-0388 provide for a determination by the device that the fingerprint from the fingerprint sensor does not match an enrolled fingerprint; Paragraphs 0411-0453provide for one or more credentials which includes a determination that the fingerprint matches at least one of a set of one or more enrolled fingerprints), wherein the interface display configuration prevents access to the balance and the financial information through the user interface based on the determination that the orientation is within the range (Han: Paragraphs 0017,0081,0411 -0438, 0535 and0623describes credentials 

Regarding claim 6, the rejection of claim 1 is incorporate. Han further teaches:
The user device system of claim 1, wherein prior to the determining the interface display configuration, the operations further comprise: connecting to a wearable computing device associated with a user of the user device system; and determining user data for the user using the wearable computing device, wherein the interface display configuration is further determined based on the user data (Han: Figure 3, Module 142 and Figure 4A, Module 442 along with paragraphs 0007, 0096, 0135 and 0159 provide support for workout data and associated wearables).

Regarding claim 7, the rejection of claim 1 is incorporate. Han further teaches:
The user device system of claim 1, wherein prior to the determining the interface display configuration, the operations further comprise: determining a pressure of the fingerprint applied to the biometric capture device, wherein the interface display configuration is further determined based on the pressure (Han: Paragraphs 0099, 0115, 0126, 0200 and 0302 provide for configurations based on pressure of the fingerprint).

Regarding claim 8, the rejection of claim 1 is incorporate. Han further teaches:
The user device system of claim 1, wherein prior to determining the orientation of the fingerprint, the operations further comprise: generating a map of the fingerprint using the image data; and comparing the map of the fingerprint to stored fingerprint data associated with a user of the user device system, wherein the orientation is determined based on the comparing (Han: Paragraph 0007provides for computer program product configured for execution by one or more processors; Paragraphs 0114-0119 provides for an imaging module, optical sensor and fingerprint sensor that can capture fingerprint features (“minutia features”) of the ridges and valleys of skin such as those on fingers of humans; Figure 4D, paragraphs 0043, 0119-0202 and paragraph 0235 provide for the detection of rotation and change in orientation of a fingerprint by a fingerprint sensor; Paragraphs 0009-0010, 0080, 0129, 0236 and 0243-0245 describe fingerprint gestures by detecting changes in orientation or movement of fingerprint features instead of ‘or’ in addition to detecting movement of edges of the fingerprint).\

Regarding claim 9, the rejection of claims 1 and 8 are incorporate. Han further teaches:
The user device system of claim 8, wherein the map of the fingerprint comprises curvature information of ridges and grooves of the fingerprint, and wherein the orientation is determined based on the curvature information (Han: Paragraph 0007provides for computer program product configured for execution by one or more processors; Paragraphs 0114-0119 provides for an imaging module, optical sensor and fingerprint sensor that can capture fingerprint features (“minutia features”) of the ridges and valleys of skin such as those on fingers of humans; Figure 4D, paragraphs 0043, 0119-0202and paragraph 0235 provide for the detection of rotation 

Regarding claim 10, the rejection of claim 1 is incorporate. Han further teaches:
The user device system of claim 1, wherein prior to the determining the interface display configuration, the operations further comprise: detecting voice data using a microphone of the user device system, wherein the interface display configuration is further determined based on the voice data (Han: Figure 29W, 29X elements 29110-1, 291100-2 and 29112-1 along with paragraphs 0153 and 0759, provide for detecting voice data using a microphone and providing an interface display).

Regarding claim 11, the rejection of claims 1 and 10 are incorporate. Han further teaches:
The user device system of claim 10, wherein the voice data comprises a voice command, and wherein the determining the interface display configuration comprises: identifying a requested action for the interface display configuration based on the voice command, wherein the user interface is output based on the requested action (Han: Figure 29W, 29X elements 29110-1, 291100-2 and 29112-1 along with paragraphs 0153 and 0759, provide for detecting voice data using a microphone and providing an interface display).

Regarding claim 12, the rejection of claim 1 is incorporate. Han further teaches:


Regarding claim 16, the rejection of claim 13 is incorporate. Han further teaches:
The method of claim 13, wherein prior to determining the data accessibility, the method further comprises: in response to detecting the first fingerprint, activating at least one of an additional device component of the device or a connected device to the device; and capturing additional data associated with the device using the at least one of the additional device component or the connected device, wherein the data accessibility is further determined based on the additional data (Han: Paragraph 0677provides for music playback and initiating a process for wirelessly sharing a file with another device.).

Regarding claim 17, the rejection of claims 13 and 16 are incorporate. Han further teaches:
The method of claim 16, wherein the additional data comprises at least one of a location of the device, an image, voice data, a pressure applied to the device, a heart rate of a user associated with the device, or a perspiration amount of the user, and wherein the additional device component or the connected device comprises a GPS locator, a camera, a microphone, a pressure sensor, a touch screen interface, or a wearable computing device (Han: Paragraph 0782 

Regarding claim 19, the rejection of claim 18 is incorporate. Han further teaches:
The non-transitory machine-readable medium of claim 18, wherein the operations further comprise: determining an action based on the orientation; determining a first device within a first distance from the mobile phone device; and transmitting a communication to the first device based on the action (Han; Paragraph 0159 provides for the mobile phone device transmitting a communication to the sports devices or workout sensors and the associated GPS module enables the determination of the distance).

Regarding claim 20, the rejection of claims 18 and 19 are incorporate. Han further teaches:
The non-transitory machine-readable medium of claim 19, wherein the first device comprises one of a plurality of devices associated with a group of users designated by a user of the mobile phone device or by a service provider associated with the mobile phone device (Han: Paragraph 0125 provides for the device being adapted to be coupled directly with other devices or indirectly over a network)

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Han-Purves-Huang combination in view of Sezan et al (US Patent Publication No. US 20170076132 Al; hereinafter, Sezan).
Regarding claim 2, the rejection of claim 1 is incorporate. Han further teaches:
 for one or more credentials which includes a determination that the fingerprint matches at least one of a set of one or more enrolled fingerprints),
wherein the interface display configuration provides full data access to the balance and financial information through the user interface based on the determination that the orientation is within the range (Han: Paragraphs 0017, 0081, 0411 -0438and 0535 describes credentials and the relationship with fingerprint gestures [that are used to provide restricted, partial or full access and in some cases prevent access]; Figures 5A -5Wand Paragraphs 0035-0035, 0511 -0531 and 0652 provide for full-access mode for the appropriate fingerprint gesture; Figures 11D (entire figure) and paragraph 0421 provides for determining based on the orientation of the fingerprint whether to display a financial information for the account on a user interface—which is equivalent to full access; Purves: Figure 4G and 4M provide for display a balance).
Since Han-Purves-Huang combination does not explicitly teach determining that the orientation of the fingerprint is within a range of [acceptable] orientations [and using this determination as the basis to provide unrestricted access], Sezan, in a similar field of endeavor (User Interface Based on Fingerprint Orientation and Authentication), teaches determining that 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the User Interface Based on Fingerprint Orientation and Authentication of Han with the Intelligent Device System & Method of Purves with the Fingerprint Matching with Orientation Input of Sezan, such that a device performs the method of determining that the orientation of the fingerprint is within a range of [acceptable] orientations [and using this determination as the basis to provide unrestricted access] (Sezan: Paragraphs 0044-0046). One would have been motivated to make such a combination in order to improve security, user experience and authenticate a user (individual) before providing access to the device (Sezan: Paragraph 0046provides for authentication of the user).

Regarding claim 3, the rejection of claim 1 is incorporate. Han further teaches:
The user device system of claim 1, wherein prior to determining the interface display configuration, the operations further comprise: determining the orientation of the fingerprint is outside [enrolled fingerprints] (Han: Figure4D, 11C, paragraphs 0043,0119-0202 and paragraph 0235 provide for the detection of rotation and change in orientation of a fingerprint by a fingerprint sensor; Paragraphs 0009-0010, 0080, 0129, 0236 and 0243-0245 describe fingerprint gestures by detecting changes in orientation or movement of fingerprint features instead of ‘or’in addition to detecting movement of edges of the fingerprint; Paragraphs 0364-0388 provide for a 
wherein the interface display configuration provides partial data access the balance and financial information through the user interface based on the determination that the orientation is outside the range (Han: Paragraphs 0017, 0081, 0411 -0438and 0535describes credentials and the relationship with fingerprint gestures [that are used to provide restricted, partial or full access and in some cases prevent access]; Figures 5X-5AA, paragraphs 0237, 0268-0273provide for ‘restricted access’ (“partial access’) operations and paragraph 0411 describes the ability for a user to provide a fingerprint input and paragraph 0706 describes restricted access to the respective set of features when the fingerprint is not one of the plurality of enrolled fingerprints; Figures 8C (entire figure) and 11C (entire figure) and paragraph 0332 provides for determining based on the orientation of the fingerprint whether to display a financial information for the account on a user interface—which is equivalent to partial or redacted access; Purves: Figure 4G and4M provide for display a balance).
Since Han-Purves-Huang combination does not teach determining that the orientation of the fingerprint is outside a range of [acceptable] orientations [and using this determination as the basis to provide restricted access], Sezan, in a similar field of endeavor (User Interface Based on Fingerprint Orientation and Authentication), teaches determining that the orientation of the fingerprint is outside a range of orientations (Sezan: Figures 5, 13 and paragraphs 0044-0046 provide for acquired fingerprint images that are identified and compared with a composite match 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the User Interface Based on Fingerprint Orientation and Authentication of Han with the Intelligent Device System & Method of Purves with the Fingerprint Matching with Orientation Input of Sezan, such that a device performs the method of determining that the orientation of the fingerprint is outside a range of orientations [and uses this determination as the basis to provide restricted access] (Sezan: Paragraphs 0044-0046). One would have been motivated to make such a combination in order to improve security, user experience and authenticate a user (individual) before providing access to the device (Sezan: Paragraph 0046provides for authentication of the user)]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han-Purves-Huang combination in view of Sudhir et al (US Patent Publication No. US 20150319294 Al; hereinafter, Sudhir).
Regarding claim 5, the rejection of claims 1 and 4 are incorporate. Han further teaches:
The user device system of claim 4, wherein the user device system is associated with a second user device system, and wherein the operations further comprise:
transmitting an [event alert] to the second user device system based on the orientation of the fingerprint being within the range (Han: Paragraphs 0158-0159 and 0171 provide for transmitting event alerts to second user device system and in turn receiving information from them as well; Paragraph 0496, 0517and 0601 provide for an alert when the enrolled fingerprints is being used to authorize automatic usage of the respective credential).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the User Interface Based on Fingerprint Orientation and Authentication of Han with the Intelligent Device System & Method of Purves with the Fingerprint Activated Panic mode Operation of Sudhir, such that a device performs the method of teach transmitting a [panic alert] to the second user device system based on the orientation of the fingerprint being within the range (Sudhir: Paragraphs 0035-0037). One would have been motivated to make such a combination in order to enhance the duress capabilities of the device (Sudhir: Paragraph 0035-0037provides for emergency service and panic alerts).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han-Purves-Huang combination in view of Cohen et al (US Patent Publication No. US 20060112279 Al; hereinafter, Cohen).
Regarding claim 14, the rejection of claim 13 is incorporate. Han teaches:
receiving a request to process the electronic transaction within the application (Han: Paragraphs 0017, 0018, 0019, 0429, 0430, 0442 provide for request to process and electronic transaction);

Since Han-Purves-Huang combination does not explicitly teach alerting an entity associated with the application, Cohen, in a similar field of endeavor (User Interface Based on Fingerprint Orientation and Authentication), teaches alerting an entity associated with the application (Cohen: Paragraph 0088 provides for duress mode and outputting a response “System is down. Contact Help Desk if in question” as a way to falsify application data and protect the user in duress from harm; Paragraph 0091 describes an alert message sent to the administrator or help desk with the userID, application name, date and time of occurrence.’);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the User Interface Based on Fingerprint Orientation and Authentication of Han with the Intelligent Device System & Method of Purves with the Fingerprint Activated Panic mode Operation of Cohen, such that the device of Han modified by Purves and Cohen alerts an entity associated with the application (Cohen: Paragraphs 0088 and 0091). One would have been motivated to make such a combination in order to enhance the duress capabilities of the device (Cohen: Paragraph 0088 and 0091 provide for emergency service and panic alerts).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han-Purves-Huang combination in view of Lee et al (US Patent Publication No. US 20160239150 Al; hereinafter, Lee).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the User Interface Based on Fingerprint Orientation and Authentication of Han with the Intelligent Device System & Method of Purves with the Multi-Level Command Sensing Apparatus of Lee, such that a device performs the method of capturing a second image of a second fingerprint on the device within a predetermined time of capturing the first image; determining that the second fingerprint is unknown to the device; and locking at least one of the application or the device based on the determining that the second fingerprint is unknown (Lee: Paragraph 0074). One would have been motivated to make such a combination in order to lock the device and prevent unauthorized access when a device detects an unknown fingerprint (Lee: Paragraph 0074 provides for protecting a device screen during active operation such as bank account information).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/DAO Q HO/Primary Examiner, Art Unit 2432